                                           Case 2:20-cv-01207-RFB-DJA Document 6
                                                                               5 Filed 07/22/20
                                                                                       07/20/20 Page 1 of 2



                                       1   Jordan T. Smith, Esq., Bar No. 12097
                                           jts@pisanellibice.com
                                       2   PISANELLI BICE PLLC
                                           400 South 7th Street, Suite 300
                                       3   Las Vegas, NV 89101
                                           Telephone: 702.214.2100
                                       4   Facsimile: 702.214.2101

                                       5   Attorneys for Defendant
                                           Mary Jane's CBD Dispensary, Inc.
                                       6
                                       7
                                                                        UNITED STATES DISTRICT COURT
                                       8
                                                                                DISTRICT OF NEVADA
                                       9
                                      10
                                           SHELLI KELLER, individually and on behalf            CASE NO.: 2:20-cv-01207-RFB-DJA
                                      11   of all others similarly situated,
400 SOUTH 7TH STREET, 7TH SUITE 300




                                                                                                STIPULATION AND ORDER FOR
                                      12                                 Plaintiff,             EXTENSION OF TIME FOR
     LAS VEGAS, NEVADA 89101




                                           v.                                                   DEFENDANT TO RESPOND TO THE
       PISANELLI BICE PLLC




                                      13                                                        COMPLAINT
                                           MARY JANE'S CBD DISPENSARY, INC.,
                                      14   d/b/a MARY JANE'S CBD DISPENSARY,                    (First Request)
                                                                  Defendant.
                                      15
                                      16
                                      17          Defendant Mary Jane's CBD Dispensary, Inc. ("Defendant") and Plaintiff Shelli Keller
                                      18   ("Plaintiff"), by and through their respective counsel of record, hereby stipulate and agree,
                                      19   pursuant to Local Rules 6-1, 6-2, and 7-1, and subject to this Court's approval, to an extension of
                                      20   time for Defendant to answer, move or otherwise respond to Plaintiff's Complaint (Doc. #1) until
                                      21   August 28, 2020. The reason for this request is to allow Defendant to investigate Plaintiff's
                                      22   claims, to evaluate the possible resolution of Plaintiff's claims and, if necessary, to respond to the
                                      23   Complaint.
                                      24
                                      25
                                      26
                                      27
                                      28
                                           Case 2:20-cv-01207-RFB-DJA Document 6
                                                                               5 Filed 07/22/20
                                                                                       07/20/20 Page 2 of 2



                                       1           The parties agree that Defendant shall have an extension of time to answer, move or

                                       2   otherwise respond to Plaintiff's Complaint up to, and including, August 28, 2020. This is the

                                       3   parties' first request for an extension of this deadline.

                                       4   Dated this 20th day of July, 2020.               Dated this 20th day of July, 2020.

                                       5   PISANELLI BICE PLLC                              KAZEROUNI LAW GROUP, APC

                                       6
                                           By:    /s/ Jordan T. Smith                       By:    /s/ Gustavo Ponce
                                       7          Jordan T. Smith, Esq., #12097                    Gustavo Ponce, Esq. #15084
                                                  400 South 7th Street, Suite 300                  6069 S. Fort Apache Road, Suite 100
                                       8          Las Vegas, Nevada 89101                          Las Vegas, Nevada 89148
                                       9   Attorneys for Defendant Mary Jane's               Attorneys for Plaintiff Shelli Keller
                                           CBD Dispensary, Inc.
                                      10
                                      11
400 SOUTH 7TH STREET, 7TH SUITE 300




                                                                                           IT IS SO ORDERED:
                                      12
     LAS VEGAS, NEVADA 89101
       PISANELLI BICE PLLC




                                      13
                                      14                                                   UNITED
                                                                                           UNITED STATES
                                                                                                  STATESDISTRICT JUDGE
                                                                                                         MAGISTRATE  JUDGE

                                      15                                                   CASE NO..: 2:20-cv-01207-RFB-DJA

                                      16                                                   DATED:        July 22, 2020

                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
